SANDSTROM, Justice,
concurring in part and dissenting in part.
[¶ 39] I would affirm the decision of the district court.
[¶ 40] The majority says, at ¶ 30, “the evidence does not support the duration or amount of the [spousal support] award.” I respectfully disagree.
[¶ 41] Based on a prenuptial agreement, the court awarded Coreen Schumacher some items of personal property having apparently minimal value, and awarded Kurt Schumacher all the remaining property valued between $272,141 and $418,-185. His annual income is $42,000 plus earnings from investments. Her annual income is $12,000. She needs additional education, which she will have to pursue while working and caring for the children. This evidence in the record is, in my judgment, more than sufficient to justify the spousal support awarded.
[¶ 42] Dale V. Sandstrom